Citation Nr: 0733284	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  04-28 423A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for sinusitis.



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel








INTRODUCTION

The veteran served on active duty from July 1978 to July 
1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefit sought on appeal.  
The issue noted above was subsequently remanded by the Board 
in an August 2006 decision for further development and has 
since returned to the Board for review.  

The Board notes that in a March 2003 statement, the veteran 
appears to seek service connection for a dental problem.  
This issue is referred to the RO for any appropriate 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This claim was remanded by the Board in August 2006 to afford 
the veteran an opportunity to submit additional private 
medical records pertinent to his claimed sinusitis and for a 
VA examination with opinion.  Pursuant to the remand, the 
veteran underwent an examination in April 2007 wherein the 
examiner, D.N.T., MD/MPH opined after reviewing the veteran's 
claims file, that the current findings of chronic sinusitis 
were at least as likely as not related to the episodes of 
sinusitis he experienced while on active duty.  However, the 
examiner did not indicate to which episodes of sinusitis 
and/or symptomatology during active duty he was referring.  
The Board notes that D.N.T. has been asked to review the 
veteran's claim on four separate occasions and none of those 
records document any references to findings of sinusitis or 
associated symptomatology during active duty.  The examiner 
did reference a sinus surgery operative report dated in July 
1995 that he stated gave a clear history of chronic sinusitis 
for several years which he opined would as likely as not 
extend back to the veteran's period of service when he was 
treated for sinusitis.  However, the Board notes that the 
veteran was separated from service in July 1982 and the 
examiner did not note how long the veteran had a clear 
history of chronic sinusitis in relation to his active 
service.  Further, the examiner did not reference the in-
service findings which led him to the conclusion that the 
veteran was treated for sinusitis in service.  As such, it is 
unclear from the April 2007 examination report what the basis 
was for the examiner's opinion.  See generally LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Therefore, a remand is 
necessary for another VA examination with clear rationale for 
the opinion rendered.  

A summary of the evidence of record pertaining to the 
veteran's claim for service connection for sinusitis is as 
follows.  The veteran's service medical records contained his 
July 1978 enlistment examination and report of medical 
history which were negative for complaints, treatment, and 
diagnoses of sinusitis.  An August 9, 1978, treatment record 
had an assessment of bronchitis.  In August 28, 1978, and 
August 30, 1978, chronological records of medical care, the 
veteran complained of tightness in his chest, headache, a 
productive cough, and a sore throat for five weeks.  He was 
observed to have wheezing in his chest and sinus congestion 
and the assessment was cold.  In September 1978 chronological 
records of medical care, the veteran complained of recurrent 
colds and a cold for six weeks with coughing and pain in his 
left side when breathing.  An October 1978 treatment record 
revealed that the veteran complained of a cold with a 
productive cough and pain around his eyes and in his ears.  
His frontal and maxillary sinuses were tender to percussion.  
The assessment was upper respiratory infection (URI).  In 
January 1979, the veteran complained of chest and sinus 
congestion and it was noted that the veteran had a history of 
bronchitis.  The assessment was bronchitis with a question 
mark.  The veteran's May 1982 separation examination and 
report of medical history were negative for complaints, 
treatment, or diagnoses of sinusitis and his sinuses were 
noted to be clinically normal and he indicated that he had 
never had sinusitis.  

The post-service medical evidence contained a May 1983 VA 
examination that noted normal sinuses.  A March 2003 VA 
treatment entry showed that the veteran had frontal sinus 
pressure for 10 days.  During his March 2005 VA examination, 
the veteran reported a history of headaches and frequent 
congestion as well as increased symptoms of nasal discharge 
in rainy weather.  The veteran reported sinus surgery in 2002 
and had frequent headaches after the procedure.  Upon 
physical examination, there was minimal tenderness over the 
right maxillary sinus.  It was noted that sinus x-rays were 
ordered.  The analysis was recurrent sinusitis as opposed to 
chronic sinusitis based on the veteran's history and 
description of symptomatology.  A March 2005 chest x-ray 
noted that the veteran reported a history of recurrent sinus 
problems which he felt started with bronchitis.  The 
impression was no acute cardiopulmonary disease identified.  
In September 2005, the same examiner, D.N.T., noted that he 
reviewed the veteran's claims file and stated that he would 
not change his prior report of March 2005.  The examiner did 
reference treatment for bronchitis during service but did not 
relate it to sinusitis.  

In April 2007, the veteran was again examined by D.N.T.  The 
CT scan of the paranasal sinus gave an impression of 
postoperative changes of the left maxillary sinus FESS and 
minimal bilateral maxillary and ethmoid sinusitis.  The 
examiner noted that a surgery record dated in 2000 or 2001 
could not be found but one dated in July 1995 was located.  
The July 1995 report had a diagnosis of bilateral chronic 
sinusitis and notation that the veteran had a long history of 
chronic sinusitis.  The diagnosis was chronic sinusitis based 
on the history provided by the veteran and information in his 
claims file, 1995 operative report, and CT scan.  D.N.T. 
indicated that if further evaluation of the July 1995 sinus 
operation report was needed, he would recommend evaluation by 
an ENT specialist.  Later that same month, D.N.T. was asked 
to provide an opinion to supplement his April 2007 
examination.  D.N.T. opined that the July 1995 operative 
report gave a clear history of chronic sinusitis for several 
years that would as likely as not extend back to the period 
of his active service when he was treated for sinusitis.  The 
examiner opined that the veteran's reported history of 
undocumented self treatment for symptoms consistent with 
chronic sinusitis led him to the conclusion that the veteran 
suffered from significant chronic sinusitis before his 
surgery in July 1995 and he still suffered from the residuals 
of sinusitis 12 years post surgery and that all his problems 
were at least a likely as not related to the episodes of 
sinusitis he experienced while he was on active duty.  

The Board notes that the July 1995 sinus operative report is 
not of record.  Therefore, attempts should be made to 
associate the full report with the record, if possible.  

Accordingly, the case is REMANDED for the following action:

1.  Please make attempt to associate the 
July 1995 VA operative report related to 
sinus surgery with the claims file.

2.  After the development in 1 has been 
undertaken, please schedule the veteran 
for a VA examination to evaluate his claim 
for sinusitis.  The examination should be 
conducted by an ENT or other appropriate 
specialist.  A copy of the claims folder 
and this REMAND must be made available to 
the examiner in conjunction with the 
examination.  The examination report must 
include responses to the following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service medical records and 
VA treatment reports, and after 
conducting any necessary testing, the 
examiner should indicate the nature and 
etiology of the veteran's sinusitis.  The 
examiner should state a medical opinion 
as to the likelihood (likely, unlikely, 
at least as likely as not) that the 
veteran's sinusitis is related to his 
active service (July 1978 and July 1982), 
as opposed to other causes or factors.  
The examiner should provide clear 
documentation and rationale for any 
opinion and reference specific documents, 
statements, or other evidence, 
specifically any evidence within the 
veteran's claims file, which were relied 
upon when making conclusions.  

When rendering the opinion, the examiner 
should refer to an August 9, 1978, 
treatment record that had an assessment 
of bronchitis and August 28 and 30, 1978, 
records wherein the veteran complained of 
tightness in his chest, a headache, a 
productive cough, and a sore throat for 
five weeks and was observed to have 
wheezing in his chest and sinus 
congestion with an assessment of cold; 
September 1978 complaints of recurrent 
colds and a cold for six weeks with 
coughing and pain in his left side when 
breathing; October 1978 complaints of 
cold with a productive cough and pain 
around his eyes and in his ears with 
findings of frontal and maxillary sinuses 
tenderness to percussion with assessment 
of URI; January 1979 assessment of 
questionable bronchitis following 
complaints of chest and sinus congestion; 
and May 1982 separation examination and 
report of medical history that were 
negative for complaints, treatment, or 
diagnoses of sinusitis and the veteran's 
sinuses were noted to be clinically 
normal and he indicated that he had never 
had sinusitis.  

The examiner should also review the post-
service medical evidence that contained a 
May 1983 VA examination that noted normal 
sinuses; March 2003 VA treatment entry 
that showed that the veteran had frontal 
sinus pressure for 10 days; March 2005 VA 
examination with reported a history of 
headaches and frequent congestion as well 
as increased symptoms of nasal discharge 
in rainy weather and minimal tenderness 
over the right maxillary sinus with 
analysis of recurrent sinusitis as 
opposed to chronic sinusitis based on the 
veteran's history and description of 
symptomatology; March 2005 chest x-ray 
that noted that the veteran reported a 
history of recurrent sinus problems which 
he felt started with bronchitis and 
impression of no acute cardiopulmonary 
disease; September 2005 examination 
wherein the examiner stated that he would 
not change his prior report of March 
2005; April 2007 CT scan of the paranasal 
sinus with an impression of postoperative 
changes of the left maxillary sinus FESS 
and minimal bilateral maxillary and 
ethmoid sinusitis; July 1995 report that 
had a diagnosis of bilateral chronic 
sinusitis and notation that the veteran 
had a long history of chronic sinusitis; 
April 2007 VA examination diagnosis of 
chronic sinusitis based on the history 
provided by the veteran and information 
in his claims file, 1995 operative 
report, and CT scan; and April 2007 VA 
opinion that the July 1995 operative 
report gave a clear history of chronic 
sinusitis for several years that would as 
likely as not extend back to the period 
of his active service when he was treated 
for sinusitis and conclusion that based 
on the veteran's reported history of 
undocumented self treatment for symptoms 
consistent with chronic sinusitis led him 
to the conclusion that the veteran 
suffered from significant chronic 
sinusitis before his surgery in July 1995 
and he still suffered from the residuals 
of sinusitis 12 years post surgery and 
that all his problems were at least a 
likely as not related to the episodes of 
sinusitis he experienced while he was on 
active duty.  

3.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the consequences 
of failure to report for the examination, 
including an explanation of the provisions 
of 38 C.F.R. § 3.655.  If the veteran does 
not report for the examination, the claims 
folder should include clear documentation 
of his failure to report.

4.  When the development requested has 
been completed, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report to ensure that it is responsive to 
and in complete compliance with the 
directives of this remand and if it is 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

5.  After an appropriate period of time or 
after the veteran indicates that he has no 
further evidence to submit, the veteran's 
application for service connection for 
sinusitis should be readjudicated.  In the 
event that the claim is not resolved to 
the satisfaction of the veteran, he and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



